Garrison, J.
(dissenting). The collision afforded an opportunity for theft of which a thief took advantage, but I cannot agree that the collision ivas therefore the proximate cause of loss of the stolen articles. Proximate cause imports unbroken continuity between cause and effect, which, both in law and in logic, is broken by the active intervention of an independent criminal actor. This established rule of law is defeated if proximate cause be confounded with mere opportunity for crime. A maladjusted switch may be the proximate cause of the death of a passenger who was killed by the derailment of the train, or by the fire'or collision that ensued, but it is not the proximate cause of the death of a passenger who was murdered by a bandit who boarded the train because of the opportunity afforded by its derailment. This clear distinction is not met by saying that criminal intervention should be foreseen, for this implies that crime is to be presumed and the law is directly otherwise.
There should be a new trial upon the question of damages, to which end the judgment should be reversed.
For affirmance — The Chancellor, Chief Justice, Swayze, Minturn, Heppenheimer, Taylor, Gardner, JJ. 7.
For reversal — Garrison, Trenchard, Parker, Bergen, Williams, JJ. 5.